Hon. Waste L. Rartmn      ODlnlon No. v-u00    AC-9
Count Attorney
&Do;;? comlnf;y           Rer Whether aounty mrj i&sue
     #                        bonds or time warrants ?a’
                              the purpose of ptwcharing
                              fire fighting equipment to
                              furnish grotectlon to cltl-
                              zens residing outside limits
                              of incorporatedcities and
Dear Slrr                     towns.
        In,your letter o? May 14th you request the opinion
oi this oiiioe on the question of whether a aounty my is-
me bond6 m time warrants TOP the purpose of purchm?~ing
fire fighting equlpacnt to furnish IPotection to CltlGen?
nridl    outside limits of Incorporatedcities and tofins.
As poln
      “&ed out infyour letter, the only statute that an-
thorimr countles’under350,000 populationto furnish fire
protaotlon?or such purposes and purchase equimnt therefor
Is Artiole 235la-1, V.C.S. This statute authorizes the pur-
ehem of such equilxnent, however, only after an election far
4bnt pubpose is held, which election carries by a msjmity
*sk. In this comect$~, APtlele 235&x, which,appllesto
aountfes o? ffes,isted populationbra&eta, has bee held w
thle office in A&”
                 tomey Qeneml Opinion Ms. O-3417 %19&)
to be twvx?nst!-tutema1an the @OrnflB that it lo bi1oeal or
lpeaial law rattemptil,ng
                       to regulate the s??airs of asunties.
Art. III, Se@. 36, Tex. Con&. The valadit$ o? &t%ele
        warnmetrai.neBby Attmney Gexm~a.2.0pinRot-i
                                                  No. O-4300
        8nd the opkxdm fu.&+he~held that papnt for fire
fightlB@ eqnQ!msnt should be    eP'Pgeat8uQcmr&ygenor81
Pm&.
        As you mentla In your letter, th Ias-•     of
baa&~ m tfr* warrants for the purobue of raoh eq6Ius.mt
is not expressly authorited In Artlele 235%8-l, Article
%33la-4 does eSpmssly  provide for tb is8Uum eoftln
‘(1y*u3~ts
         and bonds far the purchase of fire fighting equip
asnt 4e po4eet aornty-ownedproperty lee&ted within 4hs
ogzty bu4 without the limits of any lneaporated uit Ed
       In vlaw of theme huts, it 18 yomr opinia tb t there
was io legldative inknt that time warmts or bonds could
Eon. myne L. Hartman, page 2 (V-1200)



be limed ander the parisions o? kticle 2351r-1. We
qree tith your oonalusion.
        It ie mnlfeet tbt bonds amy not be lrrued for
8u#h pmpse, for there is iioeixpese authority there-
for msnted in Artlolc 235la-1. The Surname Court‘of
Text&iIn the oam of                  ii0 tb~. 179;
217 S.Y. 373, 376 (1
                                      6 oollptoh6rged
                                     burinerr rf-
      fslrs of a oo\mty Is without the power to ire
      me negotiable securities,degiving the aomtr
      of true defense8 against the imiginal oredit-.


      has been from an early time." (Empbasia&dad
      tbmqhout.)
        In the ease a? Ke
                       --tff&s&n::
Cor.~App. 19281, the aour                 :i,v;;
                                               zEe6%~?=*
l8tabli8heddoctrine mnounoed In the
tht the power to Issue bonds is one wff!%% ::;id",,"
saopa of power of the governing body of a olty or oounty
rmlerr It.i8 epealall~granted.
        Aa the statute does not expeosly authorize the
IrLlpMae of bonds, no suoh power exists. As to the i8-
mmnoe of time warrants, a more diffl'cultqtmmtiem l.8m-
Brkntsd
      .
          On September 28, 1935, this offiae rendered w&t
i8 IoMnm a6 the "SomervellCounty Opinion." It was a
letter opinion sddre8sed to Han, W. P. Dume, Dallas,
%bX&S.    This opinion was given wide circulationamong the
mrlous counties of the State. Among other things, it
held th8t tlr warrants oould not be Issued against the
gem-1 fund of a county. The opinion held that the ollp-
rent operating expenses of a county must be paid out of
th+ general fund, and that present oument op8ratlng ex-
lllpln8 8hould be paid out of ourrent funUs. It WEB held
that   ftfti\Fe
              tax levies for the general fund aould not be
mbrskrrd to my current operattig erpen8es. The Some-
Oil C-t? Opinla ~6s mfflrmed In 1939 by Confermae
opinion lo. 3095.
        In ttm owe of
bM,   in effeat, tht 6
Hon. W6yne L. Hartman ,page3 (V-1200)



authmlty to establish pub110 roads, It had the l~~pllod
r     to Issue time warrants for the oonstruotlonthere-,
     However, It is-emphasizedthat in speak&g o? the
le&6n~e of time wmrants, the court alw6ys referred to
the -king of public lnmroveme~ts~
        In the o&se of                  ~146 S.W. 2d 3Wt;
(Tex. Clv. ~App.19&O, e               ‘Court  held th6t
under a statute expres             ng counties to pwo-
vide for annual exhiblts~of hortloultursland agrioul-
tau-6~p~cdwts, such oountles have the -plied power to
iesue time warrants for the purpose of constructingperma-
nent Improvementsto the exhibition building. As in the
        a&se, the implied power to issue time warrants Is
        to lmurovemvnte. The oomt held the ?ollowlng:
        u       A cotmtj, subject to the exp~ees
     restrich&    imposed by the Constitutionand
     general laws, has the power to issue time



     (146 S.W. 26 at 336.)

         There are'aases holding that the eonmissioners*
‘court of a county has the Implied power to Issue time
warmnate to eonstmmt the eoun%y oourthouse. Howevero
we wish to emphasllsethat %aaall %hese eases only w-
                        were InvsImd o We know of no ease
                        6 aounty h6a the implied power to
 issue      warrants against the Bounty general fund.




        In the                   s &he amrt oonsldered
                             d6i3e
l?HiQler29!Ta,               s%cr%u%eau%howPir?les
                                                oountlmo
to purchase vo%ing eaohixaeaund p8y TOP %he mm by the
isspnsnceof bonds, wamah%s, aer%ZMsatea of ltiebtednoes,
OP sther obligatkms. The QQUP% upheld %he walldlty oi
the ststute~and8bl.dt % the hods in question crhou3.d   be
paid out of &he generaP fund. The cotawt,in effect, held
that there W&B no oom~tf%u%foml fnlhfbltion  whloh would
prevent the Legiekatme from pm8ing 6 statuts 6uthowlslg
the lssuanem of Oblig&%iQEM9 payable in f'utme years hsm
Ean. W6yhe L.Hsrtm,            page 4 (V-X00)



the general fund. The court did mt hold that there was
en Implied power to issue warrants or,otkr obligrflons
pry8ble from the gemalfumd.     'Rm et&Me Itsell 6u-
%horlze8 the lake     of w&rr&at8.
        The original votl nmchine 6at (Son&e bill 34,
A@48 418t be., 4th C.S..%O, ah. 33, pe 601 povided:
     I
               . for   the   purpose   of pJing   for   voting
     r&h&es, such ConbslonerB~       Con& Is here-
     by authorized to Issue bonds, aertlfloaGs of
     Indebtednessor other obllg6tions    . . ..*
        This language w&s ohm ed by House Bill 121, A&r
         8.,
           2nd C.S. 1937, ch. !b p. 1953, to read 6s fol-
     rSeotion 6 of Artiab   2998):
     1,    . ?Qr tlm puPpow of p&ylng Tollwotlng
     m&es,     suah Comlssloners   Court is hereby
     ruthorlzed to issue bonds, and o~rtlflaatesof
     i&ebta$mse, yuT&ntg, or other Obllg&%i~8
     . . ..
        The Legislaturemu8t have Oonsldered that the orlg-
     sot did not inolude tIm power to issue-warrants,~+
ottaerwlseit would not have added "warrants"by the 1937
amendment.
         The am&, in the '"yc~un~"
6pporrl the c6se of Hidalfzo 0
that case the v&lldlts of certain time wrrrants Issued
z&%;%&the general ?&I for tick eradioatlon purposes was
             The court held the warrants to be valid. Eow-
ever, th;,qtmstlon whether tin@ W&rmtits Omld be Issued
agrlnat the gemera fund without express le lslatlve au-
thmlty ma ntitinvolved, for Se&ion 5 of irtlole 1525e,
v.r.a.,  ezqmzssly authorlml the issurnoe a? such wmrm4s
in  tha ?OlbBWing  hll@l&@!:


          . and it is hereby mado their duty to
    &&pi&e      Bonqw e&o? the meral ?kmds of
    their oow%les, to incur indebcan es8 by the (
    issu6noe of warm&s, and te lewy tama to par
    thm IMerest thereon, rap9to moolde 6 sinking
    fund fcm the pyment thvreo? . . *."
          The other 06se involvi
Hon. W6yne L. Iiartmm, page 5 (V-1200)



      _-
with sonroval in the Bex@Y&an%z c&se. However, as in the
BsxaP cowl                      ,sesaa stetute exm8ly
atithorlzsd                Fi$estlon. The ihatu%o &u-
thorlzed funding ae&ain indebtednessesInto bonds.
         We have not found any o&se which has held t&t 6,
COMty   IMY   iSSUe   tillil!Wl'l'ZUltS 8@ll8k8t   the   @liCT6l   rpRd
without express authority. Conversely, in the cases which
held that there Is an implied power to Issue time W&rP&nt8,
only permanent-typeimprovementswere involved.
        As we mentioned earlier In this opinion, Ar%iele
25518-4 ex~essly suthorlzes the issuance of time warr8nte
and bonds to purchase fire fighting equiment to be,wed
for the pro%ectf.ono? county-ownedproperty located in the
oounty but without tbe,llmi%sof an incorporatedcity or
town. This statute was enscted In 1949 b the 51st Legis-
l8ture (SenateBill 401, ch. 575, p. 1121T . Section 2 of
the rot provides, in part, as follovs:




         This Is clear legl,sPatlve
                                  reoognitlon that expreee
legislativeauthi5M.t.y 4s mandatopy'beforetime warrentaa-
galnst the general fund may be isljued. Of course, the Leg-
islature must be presumea to know that Rrtlele 2351a-l;vur
slready effective.

        Two opfnions written dwf   ,previousadminis
tfonm OS this offfoe, Nos. 0-4475~1942) and o-7054 P1%6),
held that the power to issue time warrants aglnst the gen-
eral fund was Implied ?rom the power to make expendit-
therefrem. These opinions construed the Be
      c&ses as upholding this prlnoiple.--s 8 own in this
      n we disagree with such a construotlon,and Opinion8
NOB, O-4475 and O-7054 are hereby overruled. It Is inter-
est-   to note that llrtlcle23516-4 was et+so%ed,a?ter4&
rendition of those opinions. The language quoted above
shows clearly that the Legislaturedid not so lnterpre*
the statutes,and did not agree with those opltions.
        bhere is 1 lc In the holding that, without Iem-
latlvedireotfon, t
not be encumbered for
ye-'. &rrent expmwes must be paid from %W general ipLd,.,
.arldfaitst
 I(hegenera!I?
               o ? ‘ex p enmub euU$b e p a idl,8
                                               l,t
                                                 io o r ues.
                              year e&o&i be wailr?~~?.~.
             fund in a fq~tt.zpa,
 to gay the current expeiasesal such future year, RIU:
ehoul# not be eaddled rith the payment.of the current
ex$hnaes of a year ten, twenty, or thirty fears in the
pst.




            Without exgPess authtitg from the Legle-
        latwe, a county has no power to iseue time
       warrants payable from its general fund. !$hare-
       Pore, a cmty 28 without authority to lseue
       ~tirsewezmtnte undeb &tlole 23ga-1 In ljayment
        foe rire fighting eqtipeent.



APBRorn~                            Yewe very truly,
Jesse ?,~Luton, Jr.                   PRICE DANIEL
Reviewing Assistant                 Attorney General
Charles D. Mathews
First Aesistent                     BP
                                               Assistant,
w-s